Citation Nr: 0014038	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-06 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for Dupuytren's 
contractures of both hands.


REPRESENTATION

Veteran represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


FINDING OF FACT

The claim of entitlement to service connection for 
Dupuytren's contractures of both hands is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
Dupuytren's contractures of both hands is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's military occupation while serving in active 
duty was instrumental musician.  He played the upright 
acoustical stringed bass.  He is currently diagnosed with 
Dupuytren's contractures of both hands and contends that it 
had its onset in service due to the hard plucking while 
playing a stringed instrument.

Service medical records reveal no in-service treatment, 
complaints or findings of Dupuytren's contractures of both 
hands.

Post-service medical records show that the veteran was 
diagnosed with Dupuytren's in July 1994.  He underwent an 
orthopedic evaluation in June 1997 and was diagnosed with 
Dupuytren's contractures bilaterally.

Dr. S.G.C. in a July 1997 letter stated that the veteran has 
been his patient since 1990 and the veteran's history of 
Dupuytren's contractures predates 1990.  He further stated 
that Dupuytren's contractures relate to heavy manual use and 
could be due to repetitive hand trauma.

In his July 1997 application for entitlement to service 
connection for Dupuytren's contractures of both hands the 
veteran explained that he played the upright acoustica, 
stringed bass.  He stated that in the days when he was in the 
service, there was no amplification and he therefore had to 
play very hard in order not to be drowned out by the drums.  
The points of stress on the left hand were the 2nd and 4th 
fingers which held down the strings which were under great 
tension.  The points of heavy stress on the right hand were 
the 1st and 2nd fingers which plucked the strings.  He stated 
that the louder the band played the harder he had to pluck 
the strings.

At his personal hearing in May 1998 the veteran testified 
that he played the string bass in service from May or June 
1945 to March or April 1946.  He played approximately six 
hours a night, five nights a week.  Hearing Transcript (Tr.), 
p. 2.  He stated that he became aware that he had Dupuytren's 
contractures approximately 10 years earlier.  He testified 
that he played in the orchestra in high school.  He played 
the bass but he used a bow.  

He also played pizzicato which he described as plucking the 
string with the fingers of the right hand.  He further 
testified that the only problems he had with his hands while 
in-service were the usual blisters, which usually resulted in 
a callus.  Tr., p. 3.  He stated that he played in several 
orchestras after service.  He also stated that he majored in 
music and played in a symphonic group.  He stated the amount 
of playing time was not regular.  He stated he has not played 
for many years because he sold his bass in the early 1970's.  

He testified that the contractures began after he sold the 
bass.  Tr., p. 4.  The veteran demonstrated playing the 
string bass at the hearing and the hearing officer noted that 
he (the hearing officer) would emphasize that it takes 
considerable pressure on the strings to make the correct 
sound.  Tr., p. 5.

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 


In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. Brown 
5 Vet. App. 19, 21 (1993).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).


A claim will be found well grounded if there is competent 
evidence of incurrence or aggravation of a disease or injury 
in service and of continuing symptomatology since service, 
and medical evidence of a nexus between the current 
disability and the reported symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 493 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

As stated earlier, Section 5107 of Title 38, United States 
Code unequivocally places an initial burden upon the veteran 
to produce evidence that his claim is well grounded; that is, 
that his claim is plausible.  Grivois, supra; Grottveit, 
supra.  Because the veteran has failed to meet this burden, 
the Board finds that his claim of entitlement to service 
connection for Dupuytren's contractures of both hands must be 
denied as not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.





In the instant case, Dupuytren's contractures of both hands 
was not shown during the veteran's period of service nor for 
many years thereafter.  In order to establish a well-grounded 
claim, it is necessary that the veteran provide evidence that 
Dupuytren's contractures of both hands was incurred in-
service.  Such evidence has not been presented by the 
veteran, therefore, his claim is not plausible.

There is evidence in the record that the veteran played the 
bass before entering the service and for many years after 
service, although according to the veteran, during those 
times, he did not play as vigorously as he played while in 
the service.  He stated that the doctors have not told him 
how the Dupuytren's contractures developed.  He has submitted 
competent medical evidence describing his current bilateral 
hand disorder, but such evidence does not link his claimed 
current bilateral hand disorder to playing a stringed 
instrument during his military service.  

In order for a claim to be well grounded, there must be 
competent medical evidence of a current disability linked to 
service by competent medical authority.  Since such evidence 
is not contained in the record, the veteran's claim is not 
well grounded.

In addition, post-service medical records show that the 
veteran was treated for Dupuytren's contractures in June 
1997.  He stated that he first became aware of his condition 
approximately ten years earlier (1987).  His physician stated 
that Dupuytren's contractures was present prior to 1990.  The 
evidence shows that the veteran did not have problems with 
his hands in service or for approximately 40 years after 
service.  

The absence of any medical records of a diagnosis or 
treatment for symptoms for Dupuytren's contractures of both 
hands for years after service is evidence highly probative 
against the claim.  See Savage, supra, see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).  




In addition, such evidence annuls any consideration of 
service connection based on continuity of symptomatology.  
See Savage, supra.

The veteran has asserted that his Dupuytren's contractures of 
both hands is linked to an in service incurrence.  As a lay 
person, however, he cannot provide evidence of such a nexus, 
inasmuch as "lay persons are not competent to offer medical 
opinions."  Grottveit, supra; see also Meyer v. Brown, 9 
Vet. App. 425 (1996); Edenfield v. Brown, 8 Vet. App. 384 
(1995) (en banc); Grivois, supra; Espiritu, supra.  

Based on the foregoing, the Board finds that the veteran's 
claim of entitlement to service connection for Dupuytren's 
contractures of both hands is not well grounded and must 
therefore be denied.

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Grottveit, supra at 93; 38 C.F.R. § 3.159(a) 
(1999).  

The Board finds that the RO advised the veteran of the 
evidence necessary to establish well grounded claim, and he 
has not indicated the existence of any post- service medical 
evidence that has not already been requested and/or obtained 
that would well ground his claim.  38 U.S.C.A. § 5103(a) 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection for Dupuytren's 
contractures of both hands is not well grounded, the doctrine 
of reasonable doubt has no application to his claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for Dupuytren's 
contractures of both hands, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

